SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                        Richard Grabowsky v. Township of Montclair (A-53-13) (073142)

Argued December 3, 2014 -- Decided June 15, 2015

PATTERSON, J., writing for a unanimous Court.

        In this appeal, the Court considers whether two municipal officials had disqualifying conflicts of interest
when they voted on an application to amend a zoning ordinance.

        The property at issue in this case is a single-parcel redevelopment area located at 63-65 Church Street in
Montclair (the “Church Street Lot”). The Unitarian Universalist Congregation Church of Montclair (Unitarian
Church), located at 67 Church Street, sits on a property adjacent to the western boundary of the Church Street Lot.

          In March 2012, Fountain Square Development, LLC (Fountain Square) submitted a proposal for the
development of an eighty-eight-unit assisted living facility on the Church Street Lot. The proposal required three
amendments to the Township’s redevelopment plan. Fountain Square presented its proposal to the Township of
Montclair Council (Council), which consisted of Township Mayor Jerry Fried, Nick Lewis, and five other members.
In April, while Fountain Square’s proposed amendments to the redevelopment plan were pending before the
Planning Board of the Township of Montclair, the Council introduced Ordinance 0-12-28 (Ordinance), which
included the amendments. By letter to the Township Manager, the Planning Board endorsed two of the three
amendments and advised the Township that it lacked sufficient information to address the third amendment.

         On May 1, 2012, at a public Council meeting presided over by Fried, Fountain Square presented its
proposal for an assisted living facility. Several residents stated concerns and objections to the proposal, and Lewis
suggested an amendment to the Ordinance. Lewis’s amendment was adopted by a vote of six to one, and Fried’s
subsequent motion to adopt the amended Ordinance passed, four to three. Fried, Lewis and two other Council
members voted in support of the amended Ordinance, and the remaining three Council members opposed it.

         Plaintiff Richard Grabowsky -- “a citizen of Montclair and an owner and developer of numerous
commercial properties” in its downtown area -- filed a complaint in lieu of prerogative writs challenging the validity
of the Ordinance. Plaintiff claimed, among other challenges, that Fried had a direct personal interest in the
development that should have disqualified him from voting on the zoning issue, and that Fried and Lewis shared a
disqualifying indirect personal interest because of their membership in the Unitarian Church. Plaintiff sought a
preliminary injunction barring consideration or approval of development applications for the assisted living facility.
Although no party filed a motion for any form of dispositive relief, the trial court sua sponte granted summary
disposition, and dismissed plaintiff’s complaint with prejudice. The trial court observed that Fried’s remark (that his
mother might reside in the proposed facility) did not give rise to an interest different from the interest of other
members of the community, and that Fried’s and Lewis’s membership in the Unitarian Church did not warrant
disqualification based on the facts of this case.

          On plaintiff’s appeal, an appellate panel concluded that the trial court’s summary disposition was
procedurally improper under Rule 4:67-1, but concurred with the court’s determination that the two Township
officials had no conflict of interest, and affirmed the trial court’s dismissal of plaintiff’s claims. The Court granted
plaintiff’s petition for certification. 217 N.J. 52 (2014).

HELD: Applying the statutory standards set forth in the Municipal Land Use Law, N.J.S.A. 40:55D-1 to -163
(MLUL), and the Local Government Ethics Law, N.J.S.A. 40A:9-22.1 to -22.25 (LGEL), as well as established
common law authority, when a church or other organization owns property within 200 feet of a site that is the subject of
a zoning application, public officials who currently serve in substantive leadership positions in the organization, or who
will imminently assume such positions, are disqualified from voting on the application.

                                                            1
1. A court may grant summary disposition in only two settings, neither of which is presented by this case. First,
Rule 4:67-1 governs all actions in which the court is permitted by rule or by statute to proceed in a summary
manner, other than actions for the recovery of penalties which shall be brought pursuant to Rule 4:70. Second, Rule
4:67-1 applies in all other Superior Court actions other than matrimonial actions and actions in which unliquidated
monetary damages are sought, provided it appears to the court, on motion made pursuant to Rule 1:6-3 and on
notice, that it is likely that the matter may be completely disposed of in a summary manner. Summary disposition is
permitted by agreement of the court and the parties, evinced by a clear and unambiguous statement from the judge
and the unequivocal consent of the parties to a final resolution. Here, no party sought summary disposition, thus
there was no notice to the parties to the action as Rule 4:67-1 requires. Because the conflict-of-interest claims were
improvidently subjected to summary dismissal, they must be reinstated and considered on their merits. (pp. 15-18)

2. The challenge to the Ordinance presented in this appeal is based upon conflict-of-interest principles, and
implicates the provisions of two statutes that codified common law principles: the MLUL and the LGEL. The
MLUL governs Mayor Fried’s participation in the zoning dispute if, as alleged, he reviewed the Ordinance as a
member of the Planning Board. The MLUL provides that no member of a municipal planning board may “act on
any matter in which he has, either directly or indirectly, any personal or financial interest.” The LGEL is applicable
to Fried and Lewis as members of the Council, and to Fried if he served on the Planning Board. The LGEL
precludes government officials and employees from acting in any manner where “he, a member of his immediate
family, or a business organization in which he has an interest, has a direct or indirect financial or personal
involvement that might reasonably be expected to impair his objectivity or independence of judgment.” (pp. 18-23)

3. Against that backdrop, the Court turns to plaintiff’s conflict-of-interest allegations. If proven, plaintiff’s first
contention -- that Fried’s alleged comment disqualified him from voting on the Ordinance -- could constitute a
“[d]irect personal interest” benefiting “a blood relative . . . in a non-financial way, but [in] a matter of great
importance,” as this Court set forth in Wyzykowski v. Rizas, 132 N.J. 509, 525 (1993). In order for a public official
to be disqualified by a direct personal interest in the zoning application, the interest must be distinct from that shared
by members of the general public. New Jersey courts have rarely recognized a conflict of interest arising from a
public employee’s alleged direct personal interest or personal involvement in a matter when there is no prospect of
financial advantage to the public official or his or her family or friends. On the limited record before the Court,
Fried’s alleged remark does not appear to give rise to such a conflict. If Fried’s nexus to the proposed assisted
living facility consists of nothing more than the possibility that the facility might someday house his mother, that
“interest” or “involvement” is unlikely to warrant his disqualification. On remand, the trial court should either give
the parties an opportunity to enter into a stipulation regarding the content and meaning of Fried’s alleged public
statement, or permit limited discovery as to Fried’s statement. (pp. 23-28)

4. Plaintiff’s second contention requires the Court to determine whether Fried’s and Lewis’s affiliations with the
Unitarian Church gave rise to disqualifying indirect personal interests. Based solely on the fact that the Unitarian
Church was neither an applicant nor an objector in the zoning dispute that gave rise to this appeal, the Appellate
Division determined that neither Fried nor Lewis had a disqualifying interest in the dispute. This Court does not
concur that this single factor resolves the question of whether the officials’ involvement with the Unitarian Church
gives rise to conflicts of interest. For purposes of determining whether a public official is disqualified from
participating in a zoning application because of his or her affiliation with a church or other organization, that
organization is deemed to have an interest in the application if it owns property within 200 feet of the property that
is the subject of the application. In this case, the Unitarian Church held an interest in the application to amend the
Ordinance by virtue of its status as the owner of property adjacent to the Church Street Lot. (pp. 28-31)

5. With that said, an organization’s interest must be imputed to public officials affiliated with the organization in
order for them to be disqualified from voting on an application. The Court declines to adopt a bright-line rule under
which the interest of a church or other organization is automatically imputed to all of its members. This appeal,
however, does not turn on the public officials’ status as ordinary members of their church. Here, plaintiff alleges
that Fried and Lewis had been selected to occupy positions of leadership in the Unitarian Church. If an organization
has an interest in a zoning application, an official who holds, or who will imminently hold, a position of substantive
leadership, has a disqualifying indirect personal interest and should refrain from deliberating and voting on the
zoning application. On remand, the trial court should either afford to the parties the opportunity to enter into a
stipulation regarding the Fried’s and Lewis’s leadership roles, or permit limited discovery on the issue. (pp. 31-34)

                                                            2
6. The longstanding conflict of interest rule reiterated in the Court’s decision should not deter public officials from
becoming involved in private organizations. In the rare circumstance in which public responsibilities and volunteer
commitments conflict in a land use dispute, the public official should refrain from involvement in the matter. With
careful attention to the potential for conflicts between public responsibilities and private affiliations, officials may
effectively assist organizations and preserve public confidence in the integrity of local government. (pp. 34-35)

         The judgment of the Appellate Division is REVERSED, and the matter is REMANDED to the trial court
for proceedings consistent with this opinion.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-VINA, and
SOLOMON; and JUDGE CUFF (temporarily assigned) join in JUSTICE PATTERSON’s opinion.




                                                           3
                                     SUPREME COURT OF NEW JERSEY
                                       A-53 September Term 2013
                                                073142

RICHARD GRABOWSKY,

    Plaintiff-Appellant,

         v.

TOWNSHIP OF MONTCLAIR,
PLANNING BOARD OF THE
TOWNSHIP OF MONTCLAIR,
FOUNTAIN SQUARE DEVELOPMENT,
LLC, and MONTCLAIR KENSINGTON
URBAN RENEWAL, LLC,

    Defendants-Respondents.


         Argued December 3, 2014 – Decided June 15, 2015

         On certification to the Superior Court,
         Appellate Division.

         Jonathan T. Guldin argued the cause for
         appellant (Clark Guldin, attorneys).

         Thomas J. Trautner, Jr., argued the cause
         for respondents Montclair Kensington Urban
         Renewal, LLC and Fountain Square
         Development, LLC (Wolff & Samson,
         attorneys).

         Celia S. Bosco argued the cause for
         respondent Township of Montclair (Genova
         Burns, attorneys; Angelo J. Genova, of
         counsel).

         Arthur M. Neiss argued the cause for
         respondent Planning Board of the Township of
         Montclair (Beattie Padovano, attorneys).

    JUSTICE PATTERSON delivered the opinion of the Court.



                                1
    In this appeal, we review a trial court’s summary dismissal

of a complaint in lieu of prerogative writs and apply statutory

and common law standards to determine whether two municipal

officials had disqualifying conflicts of interest when they

voted on an application to amend a zoning ordinance.

    Plaintiff Richard Grabowsky filed a complaint in lieu of

prerogative writs against the Township of Montclair.   He

challenged the validity of an ordinance adopted by the Township

to permit the construction of an assisted living facility on a

site located next to the Unitarian Universalist Congregation

Church of Montclair (Unitarian Church).   Plaintiff asserted that

a statement made by Township Mayor Jerry Fried, a member of the

Township Council and Planning Board, demonstrated that Fried had

a direct personal interest in the development and that he should

have been disqualified from voting on the zoning issue.     He also

alleged that Fried and a second member of the Council, Nick

Lewis, shared a disqualifying indirect personal interest in the

development project because of their membership in the Unitarian

Church.   The Township, its Planning Board and the developers

seeking the opportunity to build the assisted living facility

denied the existence of any conflict.

    Plaintiff sought a preliminary injunction barring the

Township and Planning Board from considering or approving

development applications for the assisted living facility.

                                 2
Although no party filed a motion for any form of dispositive

relief, the trial court sua sponte granted summary disposition,

and dismissed plaintiff’s complaint with prejudice.   An

appellate panel concluded that the trial court’s summary

disposition was procedurally improper under Rule 4:67-1, but

concurred with the court’s determination that the two Township

officials had no conflict of interest, and affirmed the trial

court’s dismissal of plaintiff’s claims.

    We agree with the Appellate Division that the trial court

improperly granted summary disposition on an application for a

preliminary injunction in which neither side sought dispositive

relief.   We do not concur with the panel’s conclusion that, on

the limited record developed in the trial court, plaintiff’s

claim was properly dismissed because the Unitarian Church was

neither an applicant nor an objector in the redevelopment

application at issue.   Applying the statutory standards set

forth in the Municipal Land Use Law, N.J.S.A. 40:55D-1 to -163

(MLUL), and the Local Government Ethics Law, N.J.S.A. 40A:9-22.1

to -22.25 (LGEL), as well as established common law authority,

we hold that when a church or other organization owns property

within 200 feet of a site that is the subject of a zoning

application, public officials who currently serve in substantive

leadership positions in the organization, or who will imminently



                                3
assume such positions, are disqualified from voting on the

application.

     We reverse the Appellate Division’s judgment and remand

this matter to the trial court for limited discovery on Fried’s

alleged statement and the leadership roles assumed by Fried and

Lewis in the Unitarian Church, and for a determination on the

merits.

                                I.

     The property at the center of this case is a 0.8 acre,

single-parcel redevelopment area1 located at 63-65 Church Street

in Montclair.   Formerly used as a parking lot, the parcel is

known as the “Church Street Lot.”    The Unitarian Church, located

at 67 Church Street, sits on a property adjacent to the western

boundary of the Church Street Lot.

     Plaintiff alleges in his complaint that Fried and Lewis

were members of the Unitarian Church during the relevant period.

According to documents submitted to the trial court by

plaintiff, Fried and Lewis have not only been members of the

Unitarian Church, but have served in positions of leadership in




1 “‘Redevelopment area’ means an area which has been delineated a
‘redevelopment area’ or ‘area in need of redevelopment’ pursuant
to the ‘Local Redevelopment and Housing Law,’ [N.J.S.A. 40A:12A-
1 to -73] or an area in need of redevelopment delineated by a
resolution of a State entity in accordance with the provisions
of the enabling statute governing that State agency.” N.J.S.A.
40A:12A-65.
                                4
its organization.   Fried’s website identified him as an active

member of the Church who has “delivered lay sermons . . . has

taught Religious Education, and has chaired several committees.”

Church records submitted by plaintiff indicate that Fried was

elected as a Trustee at Large on May 20, 2012.   It appears, but

is not clear from the limited record, that Fried served as a

trustee prior to that date.   These records also reflect that

Lewis was elected a member of the Board of Trustees on May 20,

2012, and that he chaired the Unitarian Church’s Membership

Committee in 2011 and 2012.   Because no answer filed by any

defendant is part of the record, it is unclear whether

defendants admit or deny plaintiff’s allegations concerning the

respective roles of Fried and Lewis in the Unitarian Church.

    On March 14, 2012, defendant-intervenor Fountain Square

Development, LLC (Fountain Square) submitted a proposal for the

development of an eighty-eight-unit assisted living facility on

the Church Street Lot.   Fountain Square’s proposal required

three amendments to the Township’s redevelopment plan:    first,

the addition of the proposed facility as a permitted use on the

Church Street Lot; second, an increase from five to six stories

in the maximum height permitted for a building on the property;

and third, a parking requirement of one-half space per

residential unit in the facility.    Six days later, Fountain

Square presented its proposal to the Township of Montclair

                                 5
Council (Council), which consisted of Fried, Lewis and five

other members.   Pursuant to N.J.S.A. 40A:12A-7, the Council

referred the amendments to defendant Planning Board of the

Township of Montclair for its consideration and recommendation.

    On April 3, 2012, while Fountain Square’s three proposed

amendments to the redevelopment plan were pending before the

Planning Board, the Council introduced Ordinance 0-12-28

(Ordinance), which included the amendments.    Thereafter, the

Planning Board met to consider the proposed Ordinance.    By

letter to the Township Manager, the Planning Board endorsed two

of the three amendments to the Ordinance:     the addition of an

assisted living facility as a permitted use for the Church

Street Lot and the parking space allocation.    The Planning Board

advised the Township Manager that it lacked sufficient

information to address the third amendment regarding the maximum

height allowed for a structure on the property.    It specifically

recommended that the Council ascertain “the impact of the

increase in height on the adjoining church” and other properties

surrounding the Church Street Lot.   Plaintiff alleges that

Fried, as a member of the Planning Board, voted in favor of the

Board’s recommendation to the Council.

    According to plaintiff, at “one of the public hearings”

Fried “made a comment . . . that an assisted living facility

would benefit him because he could admit his mother to the

                                 6
facility.”   The record does not reveal the timing of this

alleged statement, and the parties disputed the nature and

content of the statement at oral argument before the trial

court.

    On May 1, 2012, at a public Council meeting presided over

by Fried, Fountain Square presented its proposal for an assisted

living facility.   Several residents stated concerns and

objections to the proposal.   Lewis suggested an amendment to the

Ordinance limiting any assisted living facility to a height of

five stories, rather than the six stories proposed by Fountain

Square.   A motion by another Council member to postpone adoption

of the Ordinance was defeated by a margin of four to three.

Lewis’s amendment limiting the building height to five stories

was adopted by a vote of six to one, and the Ordinance was

revised in accordance with that amendment.   Fried then moved to

adopt the amended Ordinance, and his motion passed, four to

three.    Fried, Lewis and two other Council members voted in

support of the amended Ordinance, and the remaining three

Council members opposed it.

    Following the passage of the Ordinance, defendant-

intervenor Montclair Kensington Urban Renewal, LLC (Montclair

Kensington), an affiliate of Fountain Square, purchased the

Church Street Lot from its previous owner.   On May 22, 2012,

Montclair Kensington was formally designated as the redeveloper

                                 7
of the Church Street Lot.   One month later, Montclair Kensington

submitted to the Planning Board an application for site plan

approval to construct the proposed assisted living facility.

                                II.

    This action commenced with the filing of a complaint in

lieu of prerogative writs by plaintiff, described in the

complaint as “a citizen of Montclair and an owner and developer

of numerous commercial properties” in its downtown area.

Plaintiff initially sued only the Township, but later amended

his complaint to name the Planning Board as a defendant.

    Plaintiff challenged the validity of the Ordinance on two

grounds.   First, he claimed that the Ordinance was invalid

because it was inconsistent with the Township’s Master Plan for

redevelopment, and the procedures followed by the Council in

adopting the amendments to that plan had therefore violated

N.J.S.A. 40A:12A-7 and N.J.S.A. 40:49-2.   Second, plaintiff

claimed that Fried had a direct personal interest because of his

alleged statement about his mother, and that Fried and Lewis had

an indirect personal interest in the approval of the Ordinance

due to their membership in the adjacent Unitarian Church.     He

suggested that Fried and Lewis were motivated to vote for the

Ordinance because assisted living residents could be added to

the Unitarian Church’s membership rolls, thus improving its

financial condition.   He also claimed that Fried and Lewis hoped

                                 8
to arrange free parking for church members in the assisted

living lot.

    Before the trial court, plaintiff sought a declaration that

the Ordinance was invalid and void.    He also asked the trial

court to enjoin the Planning Board from considering or approving

Montclair Kensington’s application for preliminary and final

site plan approval, and the Township and Planning Board from

considering or approving any further applications by Montclair

Kensington, or any other person or entity, for the redevelopment

of the Church Street Lot.

    After the parties agreed to delay any consideration or

approval of the site plan application pending the trial court’s

decision on plaintiff’s application for a preliminary

injunction, the trial court entered an order to show cause with

temporary restraints.   No party moved for dismissal of the

complaint, for summary judgment, or for summary disposition.

    The trial court then held a hearing.      It initially

considered and granted the application of Montclair Kensington

and Fountain Square for leave to intervene pursuant to Rule

4:33-1.   The court then turned to plaintiff’s application for a

preliminary injunction.     As plaintiff’s counsel addressed the

“reasonable probability of success on the merits” prong of the

preliminary injunction standard set forth in Crowe v. De Gioia,



                                  9
90 N.J. 126, 132-34 (1982), he referred to the showing necessary

for summary judgment:

         [W]e have definitely shown a reasonable
         probability of success on merits.     And I
         submit showing –- entitling us to summary
         judgment.   And I believe, moving forward,
         regardless of the [c]ourt’s ruling today,
         there’s really minimal discovery, based upon
         the law that we’ve cited with respect to
         conflict of interest.

    Plaintiff did not, however, seek any relief other than a

preliminary injunction, or represent to the trial court that the

entire case could be decided in a summary proceeding.   Instead,

he argued that because Fried and Lewis were not only members but

also officials of the Unitarian Church, and Fried had publicly

suggested that his mother might move into the proposed facility,

the record supported a finding that both officials had a

conflict of interest.   Plaintiff argued that he had shown not

only a reasonable likelihood of success on the merits, but had

made a showing on all of the preliminary injunction factors set

forth in Crowe, supra, 90 N.J. at 132-34.   Defendants and

intervenors argued that no such showing had been made and urged

the trial court to reject a rule that public officials are

disqualified from participation in a zoning board or planning

board matter simply because they are members of a church that is

located close to the disputed property.




                                10
     The trial court ruled that “[c]ontrary to the assertions of

all the parties here,” the case could be resolved in a summary

manner and that plaintiff’s complaint should be dismissed.2     The

court rejected plaintiff’s contention that the amendments

contravened the Township’s redevelopment plan and that the

Township had violated N.J.S.A. 40A:12A-7 and N.J.S.A. 40:49-2.

With respect to the alleged conflicts of interest, the trial

court observed that Fried’s alleged remark about his mother’s

potential residence in the assisted living facility did not give

rise to any interest different from the interest of other

members of the community.    It held that the membership of Fried

and Lewis in the Unitarian Church, “no matter how involved it

may be,” did not warrant disqualification.    The trial court

noted that while there may be circumstances in which a council

member’s involvement in a church with an interest in a zoning

application compels disqualification, the facts of this case did

not support such a remedy.    It denied plaintiff’s application

for a preliminary injunction and entered an order dismissing

plaintiff’s complaint with prejudice.

     Plaintiff appealed the trial court’s judgment.    An

appellate panel concluded that the trial court had improperly


2 The trial court did not cite Rule 4:67-1 in either its oral
opinion or its subsequent memorandum decision, but its reference
to “deal[ing] with [the case] in a summary manner” suggests that
it dismissed plaintiff’s complaint pursuant to that rule.
                                 11
invoked the summary disposition procedure, noting that Rule

4:67-1 applies only when a party files a motion for summary

disposition or when the parties consent to a determination under

that rule.

    The panel held, however, that the trial court’s procedural

error did not generate an unjust result.     It agreed with the

trial court that the Ordinance was not invalid as a deviation

from the Township’s Master Plan.     The panel also concluded that

the participation of Fried and Lewis in the Council’s vote on

the Ordinance did not give rise to a conflict of interest.        The

panel held that no disqualifying interest in the zoning

application was raised by Fried’s comment about his mother’s

possible residence in the assisted living facility.     It viewed

the fact that the Unitarian Church was neither an applicant nor

an objector to be fatal to plaintiff’s claim that the council

members’ church involvement raised a conflict of interest.        The

panel was unpersuaded by plaintiff’s argument that Fried and

Lewis had an indirect interest because the Unitarian Church

might financially benefit from the opening of an assisted living

facility next door.   Accordingly, it affirmed the trial court’s

dismissal of plaintiff’s complaint.




                                12
     We granted plaintiff’s petition for certification.     217
N.J. 52 (2014).3

                               III.

     Plaintiff challenges the appellate panel’s conclusion that

the trial court’s summary disposition did not create an unjust

result.   He contends that the Appellate Division misread the

record when it concluded that there were no factual disputes

barring summary disposition.   Plaintiff argues that he was

entitled to discovery regarding the alleged conflicts of

interest raised by the participation of Fried and Lewis in the

Council’s vote on the Ordinance.     He contends that the Appellate

Division improperly recognized a bright-line rule that a public

official’s affiliation with a church or other organization can

never give rise to a conflict of interest with respect to zoning

issues unless the organization is itself an applicant or

objector.   Plaintiff further asserts that Fried and Lewis had a

“direct or indirect financial or personal involvement”




3 In his petition, plaintiff raised two issues: whether the
Appellate Division erred in finding the trial court’s procedural
error in summarily dismissing the case to be harmless; and
whether the Appellate Division erred in applying the conflict of
law principles of the MLUL and LGEL. Plaintiff did not
challenge the Appellate Division’s rejection of his claim that
the Ordinance deviated from the Township’s Master Plan and that
the Township’s procedures in adopting the Ordinance violated
N.J.S.A. 40A:12A-7 and N.J.S.A. 40:49-2. Accordingly, those
issues are not before the Court.


                                13
recognized as disqualifying by the LGEL, N.J.S.A. 40A:9-22.5(d),

and that the Ordinance is therefore invalid.

    The Township urges the Court to affirm the judgment of the

Appellate Division.    It contends that plaintiff conceded the

absence of genuine factual disputes in his argument to the trial

court and that the trial court properly resolved the case by

summary disposition.   The Township asserts that a public

official’s membership in a church or organization generates a

conflict of interest only when the church or organization is an

applicant or objector in a dispute over a proposed development.

It dismisses as speculative plaintiff’s allegation that Fried’s

comments concerning his mother revealed a disqualifying personal

interest and that the Unitarian Church anticipated financial

benefits from the proposed assisted living facility.

    The Planning Board argues that Fried’s involvement in its

review of the Ordinance was immaterial because the Planning

Board’s role in the adoption of the Ordinance was only advisory

to the Township.   It contends that the Township’s action, not

that of the Planning Board, should be the focus of the Court’s

inquiry because the Township has the exclusive authority to

enact a zoning ordinance.

    Montclair Kensington and Fountain Square characterize

plaintiff’s claim as a rival real estate developer’s tactic to

delay and disrupt construction of an essential assisted living

                                 14
facility.   They argue that plaintiff invited the trial court to

summarily decide the case and that the court properly dismissed

plaintiff’s claims.   Montclair Kensington and Fountain Square

assert that plaintiff’s position contravenes case law holding

that conflict-of-interest determinations are fact-specific, and

that plaintiff seeks an impractical rule that would

automatically disqualify public officials who are members of

organizations from participating in many land-use applications.

They argue that the prospect of the proposed assisted living

facility enhancing the Unitarian Church’s membership or finances

was too speculative to support the disqualification of Fried and

Lewis from the Township’s review of the Ordinance.

                               IV.

                                A.

    We concur with the Appellate Division that the trial court

improperly dismissed this action pursuant to Rule 4:67-1.

    Rule 4:67-1 is designed “to accomplish the salutary purpose

of swiftly and effectively disposing of matters which lend

themselves to summary treatment while at the same time giving

the defendant an opportunity to be heard at the time plaintiff

makes his application on the question of whether or not summary

disposition is appropriate.”   Pressler & Verniero, Current N.J.

Court Rules, comment 1 on R. 4:67-1 (2015).   In such summary

actions, “findings of fact must be made, and a party is not

                                15
entitled to favorable inferences such as are afforded to the

respondent on a summary judgment motion for purposes of

defeating the motion.”   Ibid. (citing O’Connell v. New Jersey

Mfrs. Ins. Co., 306 N.J. Super. 166, 172 (App. Div. 1997),

appeal dismissed, 157 N.J. 537 (1998)).

    A court may grant summary disposition in only two settings,

neither of which is presented by this case.   First, Rule 4:67-1

governs “all actions in which the court is permitted by rule or

by statute to proceed in a summary manner, other than actions

for the recovery of penalties which shall be brought pursuant to

R. 4:70[.]”   See, e.g., N.J.S.A. 47:1A-6 (actions instituted

under the New Jersey Open Public Records Act); State Farm Indem.

Co. v. Nat’l Liab. & Fire Ins. Co., 439 N.J. Super. 532, 538-39

(App. Div. 2015) (holding Legislature intended to permit summary

action to compel arbitration under N.J.S.A. 39:6A-11).    Second,

in all other Superior Court actions “other than matrimonial

actions and actions in which unliquidated monetary damages are

sought,” Rule 4:67-1 applies “provided it appears to the court,

on motion made pursuant to R. 1:6-3 and on notice to the other

parties to the action not in default, that it is likely that the

matter may be completely disposed of in a summary manner.”      R.

4:67-1.   Summary disposition is permitted by agreement of the

court and the parties, evinced by “a clear and unambiguous

statement from the judge and the unequivocal consent of the

                                16
parties to a final resolution . . . .”    Waste Mgmt. of N.J.,

Inc. v. Union Cnty. Utils. Auth., 399 N.J. Super. 508, 518-19

(App. Div. 2008).    Those procedural requirements serve important

objectives:    to permit the presentation of a factual record and

legal arguments to the court, and to ensure that the parties

anticipate and address the standard for summary disposition

before the court decides whether to grant that relief.

    In this case, the trial court erred when it sua sponte

dismissed the complaint with prejudice.    Because no party sought

summary disposition, there was no “notice to the other parties

to the action not in default,” as the Rule requires.    R. 4:67-1.

The only motions before the trial court were defendants’ motions

to intervene and plaintiff’s motion for a preliminary

injunction, governed by the Crowe standard.    Consequently, the

parties had no opportunity to prepare a factual record to

support or oppose summary disposition or argue the standard of

Rule 4:67-1.    Indeed, the trial court acknowledged that its

decision to summarily dismiss the case was contrary to the

assertions of all parties.

    Notwithstanding his counsel’s reference to the factual

record in the context of his argument on the “reasonable

likelihood of success on the merits” prong of Crowe, supra, 90

N.J. at 132-34, plaintiff did not consent to the resolution

under Rule 4:67-1.    The trial court’s summary disposition in

                                 17
defendants’ favor denied plaintiff a fair opportunity to pursue

his claims.

    The Appellate Division acknowledged plaintiff’s argument

that he was entitled to further discovery and a hearing on the

merits and agreed that summary disposition under Rule 4:67-1 was

improper.   Rather than remedy the trial court’s error, the panel

granted the same procedurally improper relief on different

grounds.    Because they were improvidently subjected to summary

dismissal, plaintiff’s conflict-of-interest claims must be

reinstated and considered on their merits.

                                 B.

    As a general principle, a municipal ordinance is afforded a

presumption of validity, and the action of a board will not be

overturned unless it is found to be arbitrary and capricious or

unreasonable, with the burden of proof placed on the plaintiff

challenging the action.    Price v. Himeji, LLC, 214 N.J. 263, 284

(2013) (citing Kramer v. Bd. of Adjustment, 45 N.J. 268, 296

(1965)); Toll Bros., Inc. v. Burlington Cnty. Bd. of Chosen

Freeholders, 194 N.J. 223, 256 (2008).    The action of a planning

board, affirmed by a governing body such as the Council in this

case, is subject to judicial review.     N.J.S.A. 40:55D-17(h);

Wyzykowski v. Rizas, 132 N.J. 509, 512-17, 522 (1993).

    The challenge to the municipal ordinance here is based upon

conflict–of-interest principles, which derive from one of the

                                 18
guarantees afforded by the common law:    “the entitlement to a

fair and impartial tribunal.”   Wyzykowski, supra, 132 N.J. at

522.    Under our common law, “[a] public official is disqualified

from participating in judicial or quasi-judicial proceedings in

which the official has a conflicting interest that may interfere

with the impartial performance of his duties as a member of the

public body.’”   Id. at 523 (alteration in original) (quoting

Scotch Plains-Fanwood Bd. of Educ. v. Syvertsen, 251 N.J. Super.
566, 568 (App. Div. 1991)).

       Plaintiff’s challenge to the Ordinance on conflict-of-

interest grounds implicates the provisions of two statutes that

codified common law principles.    The MLUL, which addresses,

among other subjects, the composition and deliberations of

planning boards, governs Fried’s participation in the zoning

dispute if, as alleged, he reviewed the Ordinance as a member of

the Township Planning Board.4   That statute provides that no

member of a municipal planning board may “act on any matter in

which he has, either directly or indirectly, any personal or

financial interest.”    N.J.S.A. 40:55D-23(b).


4 Although the record with respect to Fried’s service on the
Planning Board is limited to plaintiff’s allegation, he may have
served on that Board by virtue of his office as Mayor. The MLUL
provides that the first of four classes of planning board
members consists of “the mayor or the mayor’s designee.”
N.J.S.A. 40:55D-23(a). “The term of the member composing Class
I shall correspond to the mayor’s . . . official tenure . . . .”
N.J.S.A. 40:55D-23(b).
                                  19
    The second pertinent statute, the LGEL, is applicable to

Fried and Lewis as members of the Council, and to Fried if he

served on the Planning Board.   See N.J.S.A. 40A:9-22.3(e)-(h), -

22.5(d).   In enacting the LGEL, the Legislature declared:

           a.   Public office and employment are a public
                trust;

           b.   The    vitality   and     stability    of
                representative democracy depend upon the
                public’s confidence in the integrity of
                its      elected      and       appointed
                representatives;

           c.   Whenever the public perceives a conflict
                between the private interests and the
                public duties of a government officer or
                employee, that confidence is imperiled;

           d.   Governments have the duty both to provide
                their citizens with standards by which
                they may determine whether public duties
                are being faithfully performed, and to
                apprise their officers and employees of
                the behavior which is expected of them
                while conducting their public duties[.]

           [N.J.S.A. 40A:9-22.2.]

    The LGEL’s objective is to make ethical standards in state

and local government “‘clear, consistent, uniform in their

application, and enforceable on a statewide basis.’”

Wyzykowski, supra, 132 N.J. at 531 (emphasis omitted) (quoting

N.J.S.A. 40A:9-22.2).   Noting that “[w]henever the public

perceives a conflict between the private interests and the

public duties of a government officer or employee,” the public’s

confidence in the integrity of government is “imperiled,” the

                                20
Legislature recognized the need for standards by which it may be

determined “whether public duties are being faithfully

performed.”   N.J.S.A. 40A:9-22.2(c)-(d).

     To that end, the Legislature provided:

          No local government officer or employee shall
          act in his official capacity in any matter
          where he, a member of his immediate family, or
          a business organization in which he has an
          interest, has a direct or indirect financial
          or personal involvement that might reasonably
          be expected to impair his objectivity or
          independence of judgment.

          [N.J.S.A. 40A:9-22.5(d).]5

     In Wyzykowski, supra, this Court identified four settings

in which the case law mandates disqualification:

          (1) “Direct pecuniary interests,” when an
          official votes on a matter benefitting the
          official’s own property or affording a direct
          financial gain; (2)      “Indirect pecuniary
          interests,” where an official votes on a
          matter that financially benefits one closely
          tied to the official, such as an employer, or
          family member; (3) “Direct personal interest,”
          when an official votes on a matter that
          benefits a blood relative or close friend in

5 The Legislature did not indicate whether the term “involvement”
in the LGEL is intended to have a broader reach than the term
“interest” used in the MLUL. See ibid.; see also Cox & Koenig,
New Jersey Zoning & Land Use Administration 88 (2015) (noting
that “it is unclear whether the use of the word ‘involvement’
instead of ‘interest’ bears significance”). We need not reach
the issue of whether there is a distinction between the terms
used in the two statutes because the public officials’ personal
“interest” that plaintiff alleges would, if proven, also
constitute their “personal involvement” in the matter.
Accordingly, for purposes of this opinion, the term “personal
interest” as used in the MLUL also denotes a “personal
involvement” under the LGEL.
                                21
           a non-financial way, but in a matter of great
           importance, as in the case of a councilman’s
           mother being in the nursing home subject to
           the zoning issue; and (4) “Indirect [p]ersonal
           [i]nterest,” when an official votes on a
           matter in which an individual’s judgment may
           be affected because of membership in some
           organization and a desire to help that
           organization further its policies.

           [132 N.J. at 525 (quoting Michael A. Pane,
           “Conflict of Interest: Sometimes a Confusing
           Maze, Part II,” New Jersey Municipalities,
           March 1980, at 8, 9).]

    A court’s determination “whether a particular interest is

sufficient to disqualify is necessarily a factual one and

depends upon the circumstances of the particular case.”     Van

Itallie v. Borough of Franklin Lakes, 28 N.J. 258, 268 (1958)

(citing Aldom v. Borough of Roseland, 42 N.J. Super. 495, 503

(App. Div. 1956)).   To determine whether there is a

disqualifying interest, a court need not ascertain whether a

public official has acted dishonestly or has sought to further a

personal or financial interest; the decisive factor is “whether

there is a potential for conflict.”   Wyzykowski, supra, 132 N.J.

at 524 (citing Griggs v. Borough of Princeton, 33 N.J. 207, 219

(1960)).   If there is a disqualifying conflict, an inquiry into

an official’s motive is unnecessary; “[i]f there is ‘interest,’

there is disqualification automatically, entirely without regard

to actual motive, as the purpose of the rule is prophylactic[.]”




                                22
McNamara v. Borough of Saddle River, 64 N.J. Super. 426, 429

(App. Div. 1960).

    The ethics rules must be applied with caution, as “‘[l]ocal

governments would be seriously handicapped if every possible

interest, no matter how remote and speculative, would serve as a

disqualification of an official.’”    Wyzykowski, supra, 132 N.J.

at 523 (quoting Van Itallie, supra, 28 N.J. at 269).    It is

essential that municipal offices be filled by individuals who

are thoroughly familiar with local communities and concerns.      It

is also imperative that local officials comply with the

Legislature’s direction and refrain from participating in a

determination that raises a conflict.    Thus, the nature of an

official’s interest must be carefully evaluated based on the

circumstances of the specific case.     Van Itallie, supra, 28 N.J.

at 268.

                                C.

    With those principles in mind, we consider the first of

plaintiff’s two conflict-of-interest allegations:    that Fried’s

alleged comment about the prospect of admitting his mother to

the planned assisted living facility disqualified him from

voting on the Ordinance.   If proven, the conflict alleged could

fall within the third category recognized by the Court in

Wyzykowski:   a “[d]irect personal interest” benefiting “a blood

relative . . . in a non-financial way, but [in] a matter of

                                23
great importance[.]”    Wyzykowski, supra, 132 N.J. at 525; see

also N.J.S.A. 40A:9-22.5(d) (LGEL conflict provision); N.J.S.A.

40:55D-23(b) (MLUL conflict provision).

    In order for a public official to be disqualified by a

direct personal interest in the zoning application, the interest

must be distinct from that shared by members of the general

public.    See Wyzykowski, supra, 132 N.J. at 524 (citing Griggs,

supra, 33 N.J. at 207, 220-21).    Our courts have rarely

recognized a conflict of interest arising from a public

employee’s alleged direct personal interest or personal

involvement in a matter when there is no prospect of financial

advantage to the public official or his or her family or

friends.   For example, in Van Itallie, supra, this Court

dismissed as tenuous and speculative a conflict of interest

claim asserted against a councilman who stated, “in the charged

atmosphere of a public council meeting,” that he shared with his

colleagues “some purely selfish reasons” for voting in favor of

a proposed zoning ordinance. 28 N.J. at 271-72.   The Court held

that the alleged source of the councilman’s conflict -- a

combination of personal and financial benefits that relatives of

the councilman could have gained by virtue of the revised zoning

-- were “entirely too remote to be considered as tending

improperly to influence the councilman’s official judgment.”

Id. at 269.

                                  24
    The Appellate Division found a disqualifying personal

interest in Barrett v. Union Township Committee, 230 N.J. Super.
195, 204 (App. Div. 1989).   There, a councilman cast the

deciding vote in favor of an amendment to a zoning ordinance

that authorized construction of a continuing care facility on a

lot adjacent to, and owned by the operators of, the nursing home

in which his mother lived.   Id. at 196-97.   Discovery revealed

that the councilman was not responsible for the cost of his

mother’s care and that he therefore had no financial interest in

the application.   Id. at 199-200.   Relying on the language of

the predecessor statute to the MLUL, N.J.S.A. 40:55-1.4 (1974),

repealed by L. 1975, c. 291, the panel noted that no financial

stake was necessary in order for a conflict to arise if the

public official had a personal interest in the matter:

         The statutory disqualification is markedly
         broadly couched, extending to personal as well
         as    financial   interest,    “directly    or
         indirectly.”    There is thus evidenced an
         intent that the bar is not confined to
         instances of possible material gain but that
         it extends to any situation in which the
         personal interest of a board member in the
         “matter” before it, direct or indirect, may
         have the capacity to exert an influence on his
         action in the matter.

         [Id. at 202 (emphasis omitted) (quoting Zell
         v. Borough of Roseland, 42 N.J. Super. 75, 81
         (App. Div. 1956)).]

    The panel concluded that “[i]t would strain credulity to

conclude that [the councilman] did not have an interest in

                                25
seeing that his invalid mother was properly cared for in the

facility that was owned and operated by [the owners of his

mother’s nursing home].”     Id. at 204.    Because of the

councilman’s present, tangible interest in the proposed facility

that was important to his mother’s medical care, the panel held

that he should not have been involved in the matter, and

invalidated the ordinance.    Id. at 200, 204-05.

    Similarly, a Law Division judge recognized a disqualifying

personal interest arising from a councilman’s longstanding

opposition to the construction of a school.       McNamara v. Borough

of Saddle River, 60 N.J. Super. 367, 369-74 (Law Div.), aff’d,

supra, 64 N.J. Super. at 431.    Prior to taking office, the

councilman had brought a legal action to enjoin the operation of

the school, claiming that it reduced the value of his property

and diminished his enjoyment of his home.       Id. at 371-73.   After

taking office, the councilman voted in favor of the zoning

ordinance amendment that would have barred the same school from

expanding.   Id. at 370-71.   The court’s decision was not

premised on the councilman’s alleged financial interest in

limiting the growth of the school, but on his “adversary

interest in the school at the time he voted for [the amended

ordinance],” and on his “well developed and intense private

concern” that “could have impaired his capacity to act in the

interest of the citizens at large.”        Id. at 376, 378.

                                  26
    On the limited record before the Court, Fried’s alleged

remark that his mother might benefit from the proposed assisted

living facility does not appear to give rise to a conflict of

interest comparable to those identified in Barrett and McNamara.

In contrast to the setting of Barrett, in which the official’s

mother was already a resident of the nursing home, there is no

evidence that Fried’s mother depended on the proposed developers

of the assisted living facility for her medical care.   The

statement attributed to Fried -- a suggestion that his mother

might enter the assisted living facility in the future -- does

not distinguish him from any other member of the community who

is responsible for an elderly family member and would welcome a

local facility for that relative’s care.   If Fried’s nexus to

the proposed assisted living facility consists of nothing more

than the possibility that the proposed facility might someday

house his mother, that “interest” or “involvement” is unlikely

to warrant his disqualification under the standards of the MLUL,

the LGEL or the common law.   Such an interest is likely to be

found “entirely too remote” to influence the official’s conduct.

See Van Itallie, supra, 28 N.J. at 269.

    The trial court, however, did not permit the development of

a record regarding plaintiff’s allegation that Fried’s comment

reveals a personal interest in the assisted living facility.

Accordingly, on remand, the trial court should give the parties

                                27
an opportunity to enter into a stipulation regarding the content

and meaning of Fried’s alleged public statement.      If the parties

are unable to stipulate to the facts, the trial court should

permit limited discovery as to Fried’s statement about his

mother’s potential residence in the assisted living facility and

the background to that statement.      With a record on this issue,

the court can then determine the merits of plaintiff’s claim.

                                  D.

    We also review a second conflict-of-interest issue raised

by plaintiff:   whether Fried’s and Lewis’s affiliations with the

Unitarian Church gave rise to disqualifying indirect personal

interests.   The Appellate Division’s dismissal of plaintiff’s

claim was premised solely on the fact that the Unitarian Church

was neither an applicant nor an objector in the zoning dispute

that gave rise to this appeal.    Accordingly, the panel

determined that neither Fried nor Lewis had a disqualifying

interest in the zoning dispute.

    Guided by longstanding conflict of interest case law and

statutory authority, we do not concur with the panel that this

single factor resolves the question of whether the officials’

involvement with the Unitarian Church gives rise to conflicts of

interest.    An organization that is an applicant or objector in a

proceeding before a local board clearly has an interest in the

outcome of that proceeding.    See, e.g., Sugarman v. Twp. of

                                  28
Teaneck, 272 N.J. Super. 162, 166, 171-72 (App. Div.), certif.

denied, 137 N.J. 310 (1994); McVoy v. Bd. of Adjustment of

Montclair Twp., 213 N.J. Super. 109, 111, 113-16 (App. Div.

1986); Marlboro Manor, Inc. v. Bd. of Comm’rs, 187 N.J. Super.
359, 360-62 (App. Div. 1982); Zell, supra, 42 N.J. Super. at 81-

82.   An organization’s direct participation in a zoning

application, however, is not the only measure of its interest in

the issue.   Whether or not an organization chooses to actively

participate in a zoning application, it may have an interest in

the application by virtue of its proximity to the property in

dispute.

      Recognizing that an application for the development of a

given parcel can affect the owners of nearby properties, the

Legislature included two notice provisions in the MLUL.     See

N.J.S.A. 40:55D-12, -62.1; see also Twp. of Stafford v. Stafford

Twp. Zoning Bd. of Adjustment, 154 N.J. 62, 70 (1998) (noting

purpose of notice provisions “that the public has a chance to be

heard”).   Accordingly, when a municipality proposes a

classification or boundary change to a district, N.J.S.A.

40:55D-62.1 mandates notice, at least ten days prior to the

hearing, to the owners of real property “within the district and

within the State within 200 feet in all directions of the

boundaries of the district” subject to the proposed

classification change or the proposed new boundaries of the

                                29
involved district.   Similarly, N.J.S.A. 40:55D-12(b) requires

“notice of a hearing requiring public notice pursuant to

[N.J.S.A. 40:55D-12(a)]” to be “given to the owners of all real

property as shown on the current tax duplicates, located in the

State and within 200 feet in all directions of the property

which is the subject of such hearing[.]”    The Legislature’s

notice requirement “is tantamount to a declaration of interest

in the zoning treatment of a particular property on the part of

those owning other property within 200 feet.”    McNamara, supra,

64 N.J. Super. at 430.

    The Legislature’s choice to compel notice to property

owners within a 200-foot radius provides an objective measure of

a neighboring property owner’s interest in a zoning dispute.

That clear standard is unaffected by political, financial or

strategic considerations that may prompt a church or other

organization interested in a zoning application to refrain from

active participation.    If an official with a direct or indirect

interest in a property within the Legislature’s 200-foot radius

participates in a zoning decision, his or her participation may

determine the outcome of the dispute, obviating the need for the

property owner to formally take a position for or against the

application.   We consider the 200-foot radius defined by the

MLUL to provide a reliable measure of an organization’s interest



                                 30
in a zoning application, whether or not the organization is the

applicant or chooses to appear as an objector or a supporter.

    Consistent with the statutory notice provisions, for

purposes of determining whether a public official is

disqualified from participating in a zoning application because

of his or her affiliation with a church or other organization,

that organization is deemed to have an interest in the

application if it owns property within 200 feet of the property

that is the subject of the application.   In this case, by virtue

of the Unitarian Church’s status as the owner of property

adjacent to the Church Street Lot, it clearly held an interest

in the Fountain Square application to amend the Ordinance.

    Our conclusion that the Unitarian Church held an interest

in Fountain Square’s zoning application, however, is only the

first step in the inquiry.   In order for public officials

affiliated with a church or other organization to be

disqualified from voting on such an application, the

organization’s interest in that issue must be imputed to those

officials.

    When the organization is directly involved in a land use

dispute as an applicant or objector, several courts have imputed

the organization’s interest to all of its members.     See McVoy,

supra, 213 N.J. Super. at 111, 115-16 (holding that two planning

board members who were members of church seeking variance were

                                31
disqualified due to conflict of interest despite plaintiff’s

consent to their participation); Marlboro Manor, supra, 187 N.J.

Super. at 362-63 (holding that township councilmen who were

members of church opposing transfer of liquor license were

disqualified from voting on transfer application); Zell, supra,

42 N.J. Super. at 81-82 (holding that planning board member who

was member of church seeking zoning change was disqualified from

voting on church’s application).6

     Consistent with the fact-specific analysis used in

conflict-of-interest questions, we decline to adopt a bright-

line rule under which the interest of a church or other

organization is automatically imputed to all of its members.

Although the interests of a church or similar organization in a

particular community will ordinarily be imputed to its members

who are public officials, there may be circumstances in which

automatic imputation of an organization’s interests to its




6 Such an imputed interest may not exist if the public official
is not currently a member of the organization or the potential
benefit to the organization is too attenuated. See Sugarman,
supra, 272 N.J. Super. at 167-71 (holding that affiliate member
of applicant congregation, who resigned from congregation to
avoid conflict of interest, was not disqualified from
participation as member of municipal board of adjustment in use-
variance application); Landau v. Twp. of Teaneck, 231 N.J.
Super. 586, 595-96 (Law Div. 1989) (declining to find conflict
of interest where councilman and congregation member voted to
approve sale of municipal lands to another congregation, despite
contention that sale would alleviate overcrowding in
councilman’s congregation).
                               32
members may be unwarranted and unjust.     An individual’s

“membership” in an organization does not necessarily denote

active involvement in the group or awareness of the positions it

takes in a legal dispute.   The question of whether an

organization’s interest extends to all of its members should be

determined on a case-by–case basis.

    This appeal, however, does not turn on the public

officials’ status as ordinary members of their church.

Plaintiff alleges that when they voted on the Ordinance, Fried

and Lewis had been selected to occupy positions of leadership in

the Unitarian Church -- Fried as a past committee chair, Lewis

as a current committee chair, and both about to begin terms as

trustees.   By virtue of his or her responsibility for the

organization’s governance, an official who holds, or who will

imminently hold, a position of substantive leadership in an

organization reasonably is understood to share its interest in

the outcome of a zoning dispute.     If the organization has an

interest in a zoning application, such an official has a

disqualifying indirect personal interest and should refrain from

deliberating and voting on the zoning application.

    On remand, the trial court should afford to the parties the

opportunity to enter into a stipulation regarding the nature and

timing of any leadership roles that were assumed, or were

expected imminently to be assumed, by Fried and Lewis at the

                                33
relevant time.   If no such stipulation can be agreed upon, the

parties should be permitted limited discovery regarding the

responsibilities involved in any leadership roles assumed by

Fried and Lewis in the Unitarian Church and the timing of their

respective roles.7   On the basis of a fuller record, the trial

court may then determine whether either official occupied or was

about to occupy a leadership role that gave rise to a

disqualifying conflict under the MLUL, N.J.S.A. 40:55D-23(b),

the LGEL, N.J.S.A. 40A:9-22.5(d), or the common law.

                                V.

     The longstanding conflict of interest rule reiterated in

this decision should not deter public officials from becoming

involved in private organizations.   It applies only when a

public official serves in a substantive leadership role in an

organization that brings or opposes a zoning application, or

that is the owner of property within 200 feet of the property in

dispute.   The rule should not discourage public officials from

working for religious institutions, community groups or other

organizations, many of which cannot provide critical services to

their communities without the time and talents of their


7 In a case involving an alleged conflict of interest between an
official’s public duties and his or her commitment to an
organization, a trial court should carefully limit discovery to
the precise issue to be decided, to avoid fishing expeditions
that may deter community volunteers from entering public
service.
                                34
volunteers.   In the rare circumstance in which public

responsibilities and volunteer commitments conflict in a land

use dispute, there is a simple solution:   the public official

should refrain from involvement in the matter.   With careful

attention to the potential for conflicts between public

responsibilities and private affiliations, officials may

effectively assist organizations and preserve public confidence

in the integrity of local government.

                                VI.

    The judgment of the Appellate Division is reversed, and the

matter is remanded to the trial court for further proceedings in

accordance with this opinion.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-
VINA, and SOLOMON; and JUDGE CUFF (temporarily assigned) join in
JUSTICE PATTERSON’s opinion.




                                35
                  SUPREME COURT OF NEW JERSEY

NO.       A-53                                  SEPTEMBER TERM 2013

ON CERTIFICATION TO               Appellate Division, Superior Court




RICHARD GRABOWSKY,

      Plaintiff-Appellant,

                 v.

TOWNSHIP OF MONTCLAIR,
PLANNING BOARD OF THE
TOWNSHIP OF MONTCLAIR,
FOUNTAIN SQUARE DEVELOPMENT,
LLC, and MONTCLAIR KENSINGTON
URBAN RENEWAL, LLC,

      Defendants-Respondents.




DECIDED                  June 15, 2015
                  Chief Justice Rabner                        PRESIDING
OPINION BY            Justice Patterson
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                      REVERSE AND
 CHECKLIST
                                        REMAND
 CHIEF JUSTICE RABNER                      X
 JUSTICE LaVECCHIA                         X
 JUSTICE ALBIN                             X
 JUSTICE PATTERSON                         X
 JUSTICE FERNANDEZ-VINA                    X
 JUSTICE SOLOMON                           X
 JUDGE CUFF (t/a)                          X
 TOTALS                                    7